Citation Nr: 0617282	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-05 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability, to include glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from June 1955 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he was present when a mortar 
misfired, and that he was knocked down and his helmet was 
blown off.  He has indicated that he was prescribed an 
ointment for the skin around his eyes, and has submitted a 
photo copy of the label for that ointment.  He has been 
consistent in his report of the incident.

The record contains a copy of a December 1999 examination 
report showing a diagnosis of glaucoma.  The examiner noted 
that the veteran also had cataracts which could be traumatic.  

Also of record is a May 1998 statement from D.S.M., M.D. 
indicating that blunt injury does have a tendency to cause 
glaucoma, even years later.  

In light of the evidence of record, the Board has concluded 
that the veteran should be afforded a VA examination to 
determine the nature and extent of any currently present eye 
disability.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
VA examination to determine the nature 
and etiology of any currently present 
disability of the eyes.  A complete 
history should be elicited.  

With respect to each currently present 
eye disability, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
such disability is related to any injury 
or disease in service.

The examiner should include in the 
examination report a complete discussion 
of the rationale for any opinion 
expressed.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



